UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-52721 Fox Petroleum Inc. (Exact name of registrant as specified in its charter) Nevada 27-1885936 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 545 Eighth Avenue, Suite 401 New York, NY (Address of principal executive offices) (Zip Code) (212) 560-5195 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox As of as of January 9, 2012 the registrant had 595,000,000 shares of its Common Stock, $0.001 par value, outstanding. EXPLANATORY NOTE The sole purpose of this amendment toFox Petroleum Inc.Quarterly Report on Form 10-Q (the “Form 10-Q”) for the period ended November 30, 2011, as filed with the Securities and Exchange Commission on January 13, 2012, is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. FOX PETROLEUM INC. FORM 10-Q AUGUST 31, 2011 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of November 30, 2011 (unaudited) and February 28, 2011 4 Consolidated Statements of Operations for the Three and Nine Months Ended November 30, 2011 and 2010 and for the Period November 4, 2004 (Inception) to November 30, 2011 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended November 30, 2011 and 2010 and for the Period November 4, 2004 (Inception) to November 30, 2011 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3 Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II – OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1.A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. (Removed & Reserved) 42 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURE 43 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Fox Petroleum Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets November 30, February 28, (Unaudited) Restated ASSETS Current assets Cash $
